Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-9-2005

Bullock v. Doe
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3985




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Bullock v. Doe" (2005). 2005 Decisions. Paper 239.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/239


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-21                                                       NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                    NO. 05-3985
                                 ________________

                             MONROE E. BULLOCK,

                                           Appellant

                                      v.

                        JOHN DOE; MICHAEL E. KUNZ


                    ____________________________________

                  On Appeal From the United States District Court
                      For the Eastern District of Pennsylvania
                            (D.C. Civ. No. 04-cv-6026)
                     District Judge: Honorable John P. Fullam
                  _______________________________________


         Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                 October 20, 2005

           Before: SLOVITER, MCKEE AND FISHER, Circuit Judges.

                              (Filed November 9, 2005 )


                             _______________________

                                     OPINION
                             _______________________

PER CURIAM

     Monroe Bullock appeals the order of the District Court for the Eastern District of
Pennsylvania dismissing his civil rights complaint. In his complaint, Bullock alleged that

he filed a motion to supplement a Rule 60(b) motion he had filed in his criminal

proceeding in the District Court (Judge Kelly).1 The District Court denied the motion

without prejudice for failure to file a certificate of service. Bullock alleged that John

Doe, a deputy clerk, failed to refile the motion when Bullock filed the certificate of

service. Bullock stated that John Doe told him that the refiled motion had been sent

directly to the judge’s chambers. The District Court denied the Rule 60(b) motion.

Bullock also alleged that Michael Kunz, Clerk of the District Court, was in charge of

supervising the deputy clerks. Bullock alleged that the actions of the appellees violated

his right of access to the courts, due process, and equal protection. The District Court

(Judge Fullam) dismissed the civil rights action as legally frivolous. Bullock filed a

motion to amend the judgment which the District Court denied. Bullock filed a timely

notice of appeal, and we have jurisdiction under 28 U.S.C. § 1291.

       Because Bullock is proceeding in forma pauperis on this appeal, we must analyze

his appeal for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). Under § 1915

(e)(2)(B), we must dismiss an appeal if the action (i) is frivolous or malicious, (ii) fails to

state a claim upon which relief may be granted, or (iii) seeks monetary damages from a

defendant with immunity. An action or appeal can be frivolous for either legal or factual



   1
     Bullock had already filed a direct appeal from his conviction and sentence, a § 2255
motion, and an application to file a second or successive § 2255 motion. Recently, he
filed a mandamus petition challenging his sentence which this Court denied.

                                               2
reasons. Neitzke v. Williams, 490 U.S. 319, 325 (1989). Because the District Court in

Bullock’s criminal case ruled on his motions, we agree with the District Court that

Bullock’s complaint was legally frivolous. Moreover, we note that according to the

docket for his criminal proceeding, Bullock filed a motion to amend the District Court’s

order denying the Rule 60(b) motion at issue. Thus, he had the opportunity to raise any

concerns he had about what pleadings were before the District Court. Furthermore, we

note that Bullock did not appeal the District Court’s order. Accordingly, we will dismiss

the appeal as frivolous.




                                            3